Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s):
A system comprising:
	a clearinghouse computing device comprising a processor and a non-transitory
memory device which stores computer executable instructions that, when executed by
the processor, cause the clearinghouse computing device to:
		analyze, periodically, a portfolio database coupled with the processor,
	the portfolio database containing data indicative of a portfolio of positions in a
	plurality of products, the portfolio containing at least one position in a product 	whose value varies, at least in part, seasonally, to identify seasonal based 	variance in the portfolio without having to specifically identify the at least one 	position from among the remaining positions; and
		compute a margin requirement for the portfolio accounting for the
	identified seasonal variance; and
		wherein the computed margin requirement's accuracy as compared to an
	actual risk of loss of the portfolio is improved.
	The underlined abstract idea represents a mathematical concept comprising mathematical calculations as the claim recites computing a margin requirement. The abstract idea also represents certain methods of organizing human activity, fundamental economic practices, mitigating risk as margin requirements are a form of risk mitigation.
	This judicial exception is not integrated into a practical application because the abstract idea is appended with the words “apply it” using a system comprising a clearinghouse computing device with a processor and memory executing instructions and a portfolio database all of which are generically recited. The claim also recites a comparative description of the computed margin requirement which does not affect the margin requirement calculation performed previously and is therefore not a meaningful limitation.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any additional limitations, other than those covered above, which may be considered other than what is well-understood, routine and conventional activity in the field.
	Claims 13 and 25 are similarly rejected.
	The dependent claims merely narrow the abstract idea and otherwise do not cure the deficiencies of the independent claims. As a whole and in combination the claims recite an abstract idea with the words “apply it” and a limitation which is not meaningful and are not indicative of integration into a practical application or an inventive concept.

Closest Prior Art

Business models for flexible production and storage – Shivakumar
EXECUTIVE SUMMARY Current trends and policies are progressing in the direction of an increased share of electricity from renewable sources in the EU electricity system, in particular from intermittent sources such as wind and photovoltaics. Furthermore, the share of electricity in total energy consumption is likely to increase in the coming years. Finally, there is increasing use of electric appliances in households at varying use through the day. All together this results in potentially large and sometimes fast variation of both electricity production and consumption - as well as the need to match these - calling for temporary production or storage of electricity or conversion of electricity into other forms in a range of scales for both power and time.
II.B.2.ii Scandinavia
Sweden, Norway, Finland and Denmark are integrated in a well-functioning electricity market (Nord Pool) and also have well-established cross-border cooperation mechanisms between TSOs. More than half of the annual power generation is sourced from hydro, 20% from nuclear, 15% from fossil fuels and the rest from other sources. Although, according to Figure II-X no significant pumped hydro facilities are operated, Scandinavia has considerable reservoir storage capacities at its disposal - more than one third of the annual generation capability (120 TWh on a seasonal basis). Along with a large flexible generation fleet, the Nordic system is capable of withstanding large demand- and generationdriven fluctuations and sudden disturbances in both transmission and generating units (Eurelectric, 2011) (Page 27).

Resource Adequacy Requirements: Reliability and Economic Implications – Pfeifenberger, Spees
EXECUTIVE SUMMARY 
This report, prepared for the Federal Energy Regulatory Commission (FERC), assesses the economic and reliability implications of different resource adequacy standards. We examine the widely-used one-day-in-ten-years (1-in-10) loss of load standard, compare it to alternative approaches to defining resource adequacy, and evaluate the implications of different resource adequacy standards from a customer cost, societal cost, risk mitigation, market structure, and market design perspective.

Operating Reserves and Variable Generation – Ela, Milligan, Kirby
If system conditions could be easily predicted and were constant over all time frames, meeting these objectives would be relatively straightforward. However, many of the properties of the power system, including its generation output, load levels, and transmission equipment availability are both variable and unpredictable. Therefore, additional capacity (generation and responsive load availability) above that needed to meet actual load demands are made available either on-line or on-standby so that it can be called on to assist if load increases or generation decreases, due to unpredictability or variability of the conditions. Likewise, on-line generating capacity that can reduce supply or turn off is required if load decreases or generation increases. 1 This capacity, herein referred to as operating reserves, is utilized for many different reasons and comes in different shapes and sizes. It can be generalized for the purposes of this study as capacity used to maintain the active power (also referred to as real power, but active power will be used throughout the rest of this report) balance of the system.2 Note that extra generation that is available to increase output (or load that is available to curtail) has historically been more of a reliability need since large generators and transmission lines can and do suddenly fail. It has been far less common for large loads to suddenly disconnect, so downward reserves have historically been less needed for power system reliability. Power systems with large amounts of variable generation/VG (both wind and solar), which can increase or decrease output unexpectedly, may raise the importance of both upward and downward reserves (Page 1).
CPS1 and CPS2 are balancing area performance metrics. Each balancing authority will determine its own way to require regulating reserve so as to meet the requirements of CPS1 and CPS2. Usually, the requirement is based on system peak or hourly load, time of day, weekday or weekend, and season. It may be that at different times, systems have more difficulty staying in compliance with CPS1 and CPS2 than other times (Page 33).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694